 



Exhibit 10.18

         Consolidation of Master Lease Agreements, dated as of the 23rd day of
January, 2002 (this “Consolidation”), made among (i) VC Omaha Holdings L.L.C., a
Delaware limited liability company, and Carmar Freezers Thomasville L.L.C., a
Delaware limited liability company (collectively, “Landlord I”), (ii) VC Freezer
Amarillo, L.P., VC Freezer Fremont L.L.C., VC Freezer Garden City L.L.C., VC
Freezer Phoenix L.L.C., VC Freezer Sioux Falls L.L.C., VC Freezer Springdale
L.L.C., VC Freezer Russelville L.L.C., VC Freezer Texarkana L.L.C., Carmar
Freezers Russelville L.L.C., VC Freezer Fort Worth L.L.C., Americold
Corporation, VC Freezer Kentucky, L.L.C., VC Freezer Massillon, L.L.C., VC
Freezer Strasburg, L.L.C. and VC Freezer Babcock, L.L.C. (collectively,
“Landlord II”), (iii) Americold Corporation, an Oregon corporation (“Landlord
III”, and collectively with Landlord I and Landlord II, the “Landlords”), and
(iv) Americold Logistics, LLC, a Delaware limited liability company (“Tenant”).

W I T N E S E T H:

         Whereas, Landlord I and Tenant are parties to a certain Master Lease
Agreement, dated as of March 11, 1999, as amended by that certain letter
agreement, dated November 30, 1999, that certain Second Amendment to Master
Lease Agreement, executed May 11, 2001 and effective as of February 22, 2001 and
that certain Third Amendment to Master Lease Agreement, dated as of December 27,
2001 (as so amended, “Lease I”);

         Whereas, Landlord II and Tenant are parties to a certain Master Lease
Agreement, dated as of March 11, 1999, as amended by those certain letter
agreements, dated November 30, 1999, and March 22, 2000, that certain Third
Amendment to Master Lease Agreement, executed May 11, 2001 and effective as of
February 22, 2001, and that certain Fourth Amendment to Master Lease Agreement,
dated as of December 27, 2001 (as so amended, “Lease II”)

         Whereas, Landlord III (through its predecessor, URS Logistics, Inc.)
and Tenant are parties to a certain Master Lease Agreement, dated as of
March 11, 1999, as amended by that certain letter agreement, dated November 30,
1999, that certain Second Amendment to Master Lease Agreement, executed May 11,
2001 and effective as of February 22, 2001, and that certain Third Amendment to
Master Lease Agreement, dated as of December 27, 2001 (as so amended, “Lease
III”)

         Whereas, Landlord III and Tenant are parties to a certain Master Lease
Agreement, dated as of February 28, 1999, as amended by that certain letter
agreement, dated November 30, 1999, that certain Second Amendment to Master
Lease Agreement, executed

 



--------------------------------------------------------------------------------



 



May 11, 2001 and effective as of February 22, 2001 and that certain Third
Amendment to Master Lease Agreement, dated as of December 27, 2001 (as so
amended, “Lease IV” and, together with Lease I, Lease II and Lease III, the
“Leases”);

         Whereas, the Landlords and Tenant wish to consolidate the Leases so
that the same shall constitute a single lease.

         Now, Therefore, for Ten Dollars and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

         1.     Definitions. All capitalized terms used but not defined herein
shall have the meanings given such terms in the Leases.

         2.     Consolidation of Leases.



           (a) The Landlords and Tenant hereby agree that, effective with the
execution and delivery of this Agreement by each of the parties hereto, the
Leases shall be consolidated into a single instrument and shall for all purposes
be deemed and construed to be a single lease affecting all of the Properties
subject to the Leases.              (b) Without limiting the generality of
Section 2(a) above:



           (i) the rights and remedies, and duties and obligations, of each of
the Landlords under each of the Leases, shall inure to the benefit of, and be
binding upon, each of the Landlords,              (ii) the rights and remedies,
and duties and obligations, of Tenant under each of the Leases shall inure to
the benefit of Tenant, and be binding upon, Tenant, and              (iii) a
default on the part of Tenant or any Landlord to perform its obligations under
any of the Leases shall constitute the default of Tenant or the Landlords,
respectively, under all of the Leases.

         3.     Authority. Each party hereto represents and warrants that this
Consolidation has been duly authorized, executed and delivered on behalf of such
party.

         4.     Miscellaneous.



           (a) The Leases, as consolidated hereby, are in full force and effect
and, except as set forth herein, unmodified.

-2-



--------------------------------------------------------------------------------



 





           (b) This Consolidation may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.



           (c) In all respects, except to the extent that the context otherwise
requires, references to “this Lease” (and words of similar import) in the Leases
prior to their consolidation hereby shall be deemed to refer to the Leases as
consolidated hereby.

[remainder of page intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



         In Witness Whereof, the parties hereto have caused this Consolidation
to be duly executed by their duly authorized representatives as of the day and
year first above written.

                              Landlord I:                               VC OMAHA
HOLDINGS, L.L.C.                               By:   Americold Corporation, its
member                                   By:   /s/ Joseph Macnow
Name: Joseph Macnow
Title: Executive Vice President Finance and Administration                      
        CARMAR FREEZERS THOMASVILLE, L.L.C.                               By:  
VC Omaha Holdings, L.L.C., its member                                   By:  
/s/ Joseph Macnow
Name: Joseph Macnow
Title: Executive Vice President Finance and Administration

                              Landlord II:                                   VC
FREEZER AMARILLO, L.P.                                   By: VC Freezer Omaha
Amarillo L.L.C., its general partner                                       By:
VC Omaha Real Estate Holdings, L.L.C., its sole member                          
                By: VC Omaha Holdings, L.L.C., its sole member                  
                            By: Americold Corporation, its sole member          
                                      By: /s/ Joseph Macnow                    
Name: Joseph Macnow
Title: Executive Vice President Finance
and Administration

 



--------------------------------------------------------------------------------



 

                              VC FREEZER FREMONT L.L.C.                        
      By: VC Omaha Real Estate Holdings, L.L.C., its sole member                
                  By: VC Omaha Holdings, L.L.C., its sole member                
                      By: Americold Corporation, its sole member                
                          By:   /s/ Joseph Macnow                     Name:  
Joseph Macnow                     Title:   Executive Vice President Finance and
Administration                                                         VC
FREEZER GARDEN CITY L.L.C.                               By: VC Omaha Real
Estate Holdings, L.L.C., its sole member                                   By:
VC Omaha Holdings, L.L.C., its sole member                                      
By: Americold Corporation, its sole member                                      
    By:   /s/ Joseph Macnow                     Name:   Joseph Macnow          
          Title:   Executive Vice President Finance and Administration          
                                              VC FREEZER PHOENIX L.L.C.        
                      By: VC Omaha Real Estate Holdings, L.L.C., its sole member
                                  By: VC Omaha Holdings, L.L.C., its sole member
                                      By: Americold Corporation, its sole member
                                          By:   /s/ Joseph Macnow              
      Name:   Joseph Macnow                     Title:   Executive Vice
President Finance and Administration

 



--------------------------------------------------------------------------------



 

                              VC FREEZER SIOUX FALLS L.L.C.                    
          By: VC Omaha Real Estate Holdings, L.L.C., its sole member            
                      By: VC Omaha Holdings, L.L.C., its sole member            
                          By: Americold Corporation, its sole member            
                              By:   /s/ Joseph Macnow                     Name:
  Joseph Macnow                     Title:   Executive Vice President Finance
and Administration                                                         VC
FREEZER SPRINGDALE L.L.C.                               By: VC Omaha Real Estate
Holdings, L.L.C., its sole member                                   By: VC Omaha
Holdings, L.L.C., its sole member                                       By:
Americold Corporation, its sole member                                          
By:   /s/ Joseph Macnow                     Name:   Joseph Macnow              
      Title:   Executive Vice President Finance and Administration              
                                          VC FREEZER RUSSELVILLE L.L.C.        
                      By: VC Omaha Real Estate Holdings, L.L.C., its sole member
                                  By: VC Omaha Holdings, L.L.C., its sole member
                                      By: Americold Corporation, its sole member
                                          By:   /s/ Joseph Macnow              
      Name:   Joseph Macnow                     Title:   Executive Vice
President Finance and Administration

 



--------------------------------------------------------------------------------



 

                              VC FREEZER TEXARKANA L.L.C.                      
        By: VC Omaha Real Estate Holdings, L.L.C., its sole member              
                    By: VC Omaha Holdings, L.L.C., its sole member              
                        By: Americold Corporation, its sole member              
                            By:   /s/ Joseph Macnow                     Name:  
Joseph Macnow                     Title:   Executive Vice President Finance and
Administration                                                         CARMAR
FREEZERS RUSSELVILLE L.L.C.                               By: VC Omaha Real
Estate Holdings, L.L.C., its sole member                                   By:
VC Omaha Holdings, L.L.C., its sole member                                      
By: Americold Corporation, its sole member                                      
    By:   /s/ Joseph Macnow                     Name:   Joseph Macnow          
          Title:   Executive Vice President Finance and Administration          
                                         

 



--------------------------------------------------------------------------------



 

                              VC FREEZER FORT WORTH L.L.C.                      
        By: VC Omaha Real Estate Holdings, L.L.C., its sole member              
                    By: VC Omaha Holdings, L.L.C., its sole member              
                        By: Americold Corporation, its sole member              
                            By:   /s/ Joseph Macnow                     Name:  
Joseph Macnow                     Title:   Executive Vice President Finance and
Administration                                                    

                              AMERICOLD CORPORATION                            
  By:   /s/ Joseph Macnow         Name:   Joseph Macnow         Title:  
Executive Vice President Finance and
Administration

                                                        VC FREEZER KENTUCKY,
L.L.C.                               By: VC Omaha Real Estate Holdings, L.L.C.,
its sole member                                   By: VC Omaha Holdings, L.L.C.,
its sole member                                       By: Americold Corporation,
its sole member                                           By:   /s/ Joseph
Macnow                     Name:   Joseph Macnow                     Title:  
Executive Vice President Finance and Administration                            
                       

 



--------------------------------------------------------------------------------



 

                              VC FREEZER MASSILLON, L.L.C.                      
        By: VC Omaha Real Estate Holdings, L.L.C., its sole member              
                    By: VC Omaha Holdings, L.L.C., its sole member              
                        By: Americold Corporation, its sole member              
                            By:   /s/ Joseph Macnow                     Name:  
Joseph Macnow                     Title:   Executive Vice President Finance and
Administration                                                         VC
FREEZER STRASBURG, L.L.C.                               By: VC Omaha Real Estate
Holdings, L.L.C., its sole member                                   By: VC Omaha
Holdings, L.L.C., its sole member                                       By:
Americold Corporation, its sole member                                          
By:   /s/ Joseph Macnow                     Name:   Joseph Macnow              
      Title:   Executive Vice President Finance and Administration

 



--------------------------------------------------------------------------------



 

                              VC FREEZER BABCOCK, L.L.C.                        
      By: VC Omaha Real Estate Holdings, L.L.C., its sole member                
                  By: VC Omaha Holdings, L.L.C., its sole member                
                      By: Americold Corporation, its sole member                
                          By:   /s/ Joseph Macnow                     Name:  
Joseph Macnow                     Title:   Executive Vice President Finance and
Administration

                              Landlord III:                              
AMERICOLD CORPORATION                                   By:   /s/ Joseph Macnow
            Name:   Joseph Macnow             Title:   Executive Vice President
Finance and Administration                                                    

                              Tenant:                               AMERICOLD
LOGISTICS, LLC                               By:   /s/ J.C. Daiker         Name:
  J.C. Daiker         Title:                

 